Citation Nr: 1534874	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  08-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung disorder.
	
2.  Entitlement to service connection for a disability of the throat and esophagus to include pharyngitis and/or gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of a second degree burn of the right hand, to include painful scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 through November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2006, March 2007, and August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky and in December 2010 by the VA RO in Nashville, Tennessee.  The Veteran has perfected timely appeals of these decisions.  Original jurisdiction over this appeal rests currently with the Nashville RO.

The Veteran testified during a July 2010 Travel Board hearing that was held at the Nashville RO.  A transcript of those proceedings is associated with the claims file.

In September 2010, the Board remanded this matter for further development to include:  obtaining the Veteran's social security records; contacting the Veteran to obtain the names of any treatment providers who provided the Veteran with treatment since April 2008; obtaining records for treatment at the VA Medical Center in Murfreesboro, Tennessee and any other treatment identified by the Veteran; adjudicating in the first instance the issue of the timeliness of the Veteran's January 16, 2008 substantive appeal; and affording the Veteran VA examinations of his hearing loss, tinnitus, pharyngitis, and hypertension.  The directed development was performed and the matter was returned to the Board.

In June 2014, the Board issued a decision and remand in which it denied service connection for a back disorder, bilateral hearing loss, and tinnitus; reopened and remanded the issue of the Veteran's entitlement to service connection for a lung disorder; and remanded the issues of the Veteran's entitlement to service connection for a lung disorder, pharyngitis, hypertension, and residuals of a second degree burn of the right hand, to include painful scarring.  On remand, development was to include:  making efforts to obtain private treatment records from Dr. H. and the records for any other additional treatment reported by the Veteran; arranging the Veteran to undergo VA examinations of his claimed lung disorder, pharyngitis, and burn residuals on his right hand.  The directed development has been performed and the matter returns again to the Board for its de novo review.

The Board notes that the Veteran has claimed that he has difficulty swallowing and longstanding problems with his throat and tonsils to include choking.  While he has attributed his symptoms to pharyngitis, a recent VA examination report suggests that his symptoms are attributed to gastroesophageal reflux disease (GERD).  In light of the foregoing, the Board has recharacterized the issue on appeal as service connection for a disability of the throat and esophagus to include pharyngitis and/or gastroesophageal reflux disease (GERD) to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

The claims file in this case consists entirely of records being maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  This electronic file is simply an electronic facsimile of the Veteran's previous paper record.  All documents stored in this electronic claims file are reviewed and considered as part of the evidentiary record.

The issues of the Veteran's entitlement to service connection for a lung disability and  hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have pharyngitis, but rather, has ongoing gastroesophageal reflux disease (GERD) that was sustained during his active duty service.

2.  The Veteran does not have any residuals that are attributable to his in-service second degree burn injuries on his right hand.


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD, claimed previously as pharyngitis, are met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).
 

2.  The criteria for service connection for residuals of a second degree burn of the right hand, to include painful scarring, are not met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Concerning the issue of the Veteran's entitlement to service connection for a lung condition, a pre-rating September 2005 letter notified the Veteran of the information and evidence needed to substantiate his claim.  The letter did not, however, provide any notice as to the assignment of disability ratings and effective dates in accordance with Dingess.  Nonetheless, a subsequent June 2007 letter provided the Veteran with the notice required under Dingess.  After issuance of this letter, and after the Veteran was given an opportunity to respond, the issue of the Veteran's entitlement to service connection for a lung disorder was readjudicated in a November 2007 Statement of the Case (SOC).  Hence, the Veteran is not shown to be prejudiced by the late timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Regarding the issue of the Veteran's entitlement to service connection for claimed pharyngitis, a June 2007 pre-rating letter provided notice of the information and evidence needed to substantiate his claim.  Consistent with Dingess, this letter also notified the Veteran of the process by which VA assigns disability ratings and effective dates for service-connected disabilities.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's August 2007 rating decision.

In relation to the issue concerning the Veteran's entitlement to service connection for residuals of a second degree burn of the right hand, a pre-rating August 2010 letter notified the Veteran of the information and evidence needed to substantiate that claim, as well as the process by which disability ratings and effective dates are assigned.  Again, after affording the Veteran reasonable opportunity to respond to the August 2010 letter, his claim was adjudicated in the RO's December 2010 rating decision.

The VCAA notice provided to the Veteran in relation to his claims for service connection for pharyngitis and residuals of a second degree burn on his right hand are legally sufficient.  As such, VA's duty to notify as to those issues has been satisfied.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, service personnel records, claims submissions, lay statements, Travel Board hearing transcript, social security records, VA treatment records, and identified and pertinent private treatment records have been associated with the record.  During the course of this appeal, the Veteran was afforded VA examinations of his claimed lung disorder, pharyngitis, burn residuals in October 2010 and July 2014.  An addendum to the July 2014 VA examiner's report, addressing questions concerning the Veteran's pharyngitis and lung disorder, was also received in January 2015.  These examinations and addendum opinion, considered along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


Service Connection

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Pharyngitis

In his claims submissions, the Veteran alleges generally that he is entitled to service connection for pharyngitis.  During his Travel Board hearing, he elaborated that the Veteran has had longstanding problems in his throat and tonsils which became worse during his period of active duty service.  In describing his symptoms, he reported that he had constant phlegm in his throat and was more susceptible to colds.  He asserted his belief that his claimed pharyngitis condition might have been attributable to experimental vaccines that he received during service.

The service department records in the claims file do include vaccination certificates that show that the Veteran received vaccinations for yellow fever, smallpox, and cholera while stationed at Great Lakes, Illinois.  Other vaccination records show that the Veteran was also vaccinated for triple thyroid, tetanus, diphtheria, influenza, and polio from April through June of 1969.  There is no indication in the records, however, that any of the vaccines given to the Veteran were experimental in nature, as claimed by the Veteran.  Although the records document in-service vaccinations, the laws and regulations do not provide for a presumption of service connection for any disabilities due simply to vaccinations during service.  However, service connection would be warranted on a direct basis if the evidence shows that an etiological relationship exists between the claimed pharyngitis disorder and the in-service vaccinations.  See 38 C.F.R. § 3.303(a).

The service treatment records show that pharyngitis was diagnosed during in-service treatment in June 1969.

Post-service treatment records include a December 2000 VA treatment record which reflects treatment for reported symptoms of choking while swallowing.  Again, the Veteran was diagnosed with dysphagia; however, no opinion was given as to the cause or origin of the disorder.  In November 2001, the Veteran returned with ongoing complaints of choking and a sore throat.  At that time, no specific diagnosis was rendered.

During an October 2010 VA examination, the Veteran reported the onset of pharyngitis and sinusitis in 1970.  He reported current symptoms that included nasal congestion and occasional difficulty breathing.  At that time, the examiner performed an examination focused chiefly on the Veteran's sinuses and nasal passages.  No abnormalities were observed.  The examiner determined that there was no evidence of pharyngitis, but diagnosed seasonal rhinitis based on the noted medical history.

Subsequent VA and private treatment records through 2014 do not document any ongoing or regular treatment for the Veteran's dysphagia-like symptoms.  During a July 2014 VA examination, the Veteran again did not report any symptoms associated with dysphagia, but did report that he intermittently felt symptoms of being strangled.  On review of the claims file, the examiner noted that the Veteran was treated during service in 1969 for stomach burns and indigestion.  Indeed, the Veteran reported that he had been experiencing the progression of gastroesophageal reflux disease (GERD) and was taking Omeprazole for treatment of those symptoms.

An examination of the nose, throat, larynx, and pharynx was normal.  A gastrointestinal examination was also normal.  Nonetheless, the examiner diagnosed GERD based upon the Veteran's history.  In relation to the Veteran's claimed pharyngitis, the examiner concluded that there was no evidence that the Veteran currently had such a condition.

The examiner did not offer an opinion as to the cause or origin of the diagnosed GERD in her July 2014 report.  In a January 2015 addendum opinion, however, she opined that the Veteran had been having persistent issues with GERD since his in-service GERD diagnosis in 1969.  She opined further that previously reported symptoms of choking and difficulty swallowing were likely manifestations of the Veteran's GERD.

The evidence shows that, although the Veteran was diagnosed with dysphagia during service in 1969 and during VA treatment in 2000, that diagnosis has not been repeated since 2000 despite ongoing complaints of symptoms such as choking and difficulty swallowing.  Indeed, repeated physical examinations performed during VA examinations in October 2010 and July 2014 indicated no objective findings that are consistent with dysphagia.  Overall, the evidence does not show that the Veteran has current dysphagia.  Likewise, the weight of the evidence is against a finding that the Veteran currently has pharyngitis.  Accordingly, service connection for dysphagia and/or phalangitis is not warranted.  

However, the Veteran has a documented history of GERD which dates back to his period of active duty service.  To the extent that the Veteran has consistently and repeatedly reported symptoms of choking and difficulty swallowing, the VA examiner who performed the July 2014 examination explains plausibly that such symptoms are consistent with longstanding and chronic GERD that dates back to its initial onset during service in 1969.  Indeed, this opinion appears to be consistent with the history shown in the records.  For this reason, the Board is inclined to assign full probative weight to the July 2014 VA examiner's opinion.

Where the evidence indicates that the Veteran's claimed symptoms such as difficulty swallowing and choking reported in connection with his claimed dysphagia are more likely attributable to chronic GERD, the Board finds that the Veteran is entitled to service connection for GERD, claimed previously as dysphagia and or pharyngitis.  To that extent, this appeal is granted.

	B.  Residuals of Second Degree Burn, Right Hand

The Veteran alleges generally in his claimed submissions that he is entitled to service connection for residuals associated with a second degree burn sustained on his right hand during service.  In a January 2015 statement, he asserted that he has a visible scar on his right hand.

Somewhat consistent with the Veteran's assertions, an October 1969 service treatment record shows that the Veteran was treated and followed for a second degree burn on his right hand.  An examination performed at that time revealed the presence of a scar on the dorsum of the Veteran's right hand, measuring 20 centimeters by 10 centimeters.  Notably, a physical examination performed during the Veteran's October 1970 separation examination revealed no skin abnormalities.

Post-service VA treatment records dated September 2004 show that a dermatology examination performed at that time revealed scaly patches over both of the Veteran's hands which were diagnosed as seborrheic keratosis.  Subsequent post-service records do not indicate any ongoing treatment for the Veteran's hands until late 2013, at which time, the Veteran was involved in a workplace welding accident in which he sustained severe internal injuries and burns to over 50 percent of his body.  Still, the VA and private treatment records in the claims file do not indicate any findings relevant to the right hand.

During a July 2014 VA examination, the examiner reviewed the claims file and noted the Veteran's in-service history of second degree burns and residual scar on the right hand.  An examination revealed the presence of dry and scaling skin on the palms of both of the Veteran's hands which was diagnosed by the examiner as xerosis.  Although the Veteran reported that the noted scaliness was chronic and persistent since service, the examiner noted that the service treatment records did not indicate any xerosis during service.  Indeed, the Board observes that other than the noted burn injury in October 1969, the other service treatment records, including the Veteran's separation examination report, do not document any other skin abnormalities.  The examiner noted also that the skin examination did not reveal any observable scars on the Veteran's right hand or any other findings associated with the in-service burn injury.  Indeed, the Veteran reported no complaints in relation to the site of the in-service burn injury.  Although the examiner noted the Veteran's seborrheic keratosis diagnosis for his hands in 2004, the examiner noted also that there was no evidence of current seborrheic keratosis.

Based on the history reported by the Veteran and the findings from the examination, the examiner diagnosed seborrheic keratosis and xerosis.  Based on the rationale described above, the examiner opined that the xerosis was not the result of the Veteran's active duty service, to include chemical exposure.  In relation to the seborrheic keratosis, the examiner reiterated that there was no evidence of such a condition currently, and moreover, although the cause of seborrheic keratosis is not known, it is understood by the medical community that such conditions tend to be observed more often with sun exposure and hereditary factors.

Overall, the evidence does not show that the Veteran has any current residuals that are attributable to the in-service second degree burn injury on his right hand.  In that regard, although a residual burn scar was noted during service in October 1969, an examination of the Veteran's skin performed during his separation examination in October 1970 was apparently normal.  Indeed, repeated examinations of the skin on the Veteran's hand following his separation from service have not revealed any scarring over the site of the in-service burn injury and the Veteran does not have any current complaints that concern the area where the burn was sustained.  In that regard, the evidence indicates that the residual scarring noted during the Veteran's service has healed and resolved.

To the extent that the post-service evidence indicates recent diagnoses of seborrheic keratosis and xerosis marked by scaliness over the palms of both hands, the evidence also does not show that those conditions are related in any way to the Veteran's active duty service.  As pointed out by the VA examiner during the July 2014 VA examination, the service treatment records do not reflect any findings or complaints that are consistent with xerosis during service.  Indeed, the service treatment records do not reference any treatment for abnormalities of the skin other than the noted burn injury in October 1969.  Also, the Board reiterates that the Veteran's October 1970 separation examination did not reveal any skin abnormalities.  In view of the foregoing, the evidence does not show the occurrence of seborrheic keratosis or xerosis during service.  Additionally, the July 2014 VA examiner has opined that neither the diagnosed seborrheic keratosis nor the xerosis is related to the Veteran's active duty service.  In that regard, she notes that there are no current findings that are consistent with current seborrheic keratosis.  Nonetheless, to the extent that seborrheic keratosis is indicated by the evidence at some point in the Veteran's medical history, the examiner explained that such conditions are more likely attributable to factors such as sun exposure and hereditary traits.  As such, she concluded that the Veteran's seborrheic keratosis is not related to his active duty service.  Concerning xerosis, the examiner noted that the Veteran's service treatment records, including the separation examination, were silent for any findings that are consistent with xerosis during service.  Based on that rationale, the examiner opined that the Veteran's xerosis is not related to his active duty service.

Although the Board is mindful of the Veteran's assertion that he has experienced scaliness on his hands consistent with xerosis since service, the Board is not inclined to assign significant probative weight to those assertions.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flat feet).

Here, the Veteran would be competent to provide probative statements as to the onset and duration of symptoms such as scaliness on his hands.  Nonetheless, such assertions carry significant credibility concerns given the absence of any supporting medical evidence documenting any complaints, treatment, or subjective findings during his active duty service and given the fact that he did not report any such symptoms or demonstrate any such symptoms during his separation examination.  Moreover, such assertions would also be rebutted by the contrary findings and opinions expressed by the VA examiner in her July 2014 report.  Under the circumstances, the Board finds that any assertion by the Veteran, whether express or implied, that he has had continuous scaliness on his hands since service are not credible and are not entitled to significant probative weight.

In contrast, the findings, conclusions, and rationale provided by the July 2014 examiner in her report are consistent with the facts shown in the record, and moreover, are based on a comprehensive understanding of the Veteran's medical history, objective findings on examination, and the medical community's knowledge concerning seborrheic keratosis and xerosis.  As such, the Board finds that the July 2014 VA examiner's opinions are entitled to significantly greater probative weight than the Veteran's assertions concerning continuity of symptoms on his hands.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a second degree burn of the right hand, to include painful scarring.  Accordingly, that claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for GERD, claimed previously as pharyngitis, is granted.

Service connection for residuals of a second degree burn of the right hand, to include painful scarring, is denied.


REMAND

In relation to the issue of the Veteran's entitlement to service connection for a lung disorder, the Veteran has raised numerous theories.  Among those theories, he alleges that his respiratory problems began during his active duty service after he participated allegedly in an experimental vaccination program.  In furtherance of that theory, he alleges also that he was ill and experienced breathing problems during service.

A July 2007 statement from the Veteran's mother expresses that the Veteran did complain in his letters to her during service of lung problems, dizziness, and fatigue.  A December 2008 buddy statement from L.H. attests that he served with the Veteran during boot camp and that he did observe the Veteran experiencing lung and respiratory problems, passing out on two occasions, and requiring treatment at sick call.  Also, service department records in the claims file show that the Veteran did receive various vaccinations during service.  Vaccination certificates show that the Veteran received vaccinations for yellow fever, smallpox, and cholera while stationed at Great Lakes, Illinois.  Other vaccination records show that the Veteran was also vaccinated for triple thyroid, tetanus, diphtheria, influenza, and polio from April through June of 1969.  It is unclear from those records, however, as to whether any of the vaccines given to the Veteran were experimental in nature, as claimed by the Veteran.

Regardless of whether the vaccinations were experimental in nature, the laws and regulations do not provide for a presumption of service connection for any disabilities due to vaccinations during service.  To the extent that the evidence shows that an etiological relationship exists between the claimed respiratory disorder and the in-service vaccinations, service connection for the respiratory disorder would be warranted.

Subject to all of the above, the Board remanded this matter in June 2014 so that the Veteran could be afforded a comprehensive VA examination of his claimed lung disorder.  In sum, the Board asked that the designated VA examiner offer opinions addressing each of the Veteran's alternating theories in support of his claim for service connection.  Regarding specifically his theory that in-service vaccinations caused his lung disorder, the Board asked that the examiner provide an opinion as to whether it is at least as likely as not that any lung disorder diagnosed by the examiner is related in any way to his in-service vaccinations.  

During an August 2014 VA examination, the VA examiner diagnosed chronic obstructive pulmonary disorder (COPD) and opined that the COPD is less likely than not a result of any service-related events, to presumably include the Veteran's in-service vaccinations.  Although the examiner provided a thoughtful and reasoned rationale for her general opinion, she did not answer directly the question of whether the Veteran's COPD is at least as likely as not the result of his in-service vaccinations.  Toward that end, the examiner did not address or otherwise mention the Veteran's vaccinations in her rationale or provide any explanation as to why she believes that it is less likely than not that the Veteran's COPD is related to his in-service vaccinations.  The Board observes that the examiner did provide an addendum opinion in January 2015.  Again, however, the questions posed concerning the potential relationship between the Veteran's COPD and his in-service vaccinations were not addressed and apparently not considered by the examiner. 

The Board is not competent to make any inferences as to medical etiology, or degree of disability as to a claim for benefits, without a solid foundation on the record, grounded in medical evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  For that reason, the Board cannot infer the existence or absence of an etiological relationship without basis in the record.  For the reasons discussed above, the opinions and rationale given by the VA examiner in her August 2014 report and January 2015 addendum are incomplete for purposes of determining the etiology of the Veteran's claimed lung disorder.

In relation to the issue of the Veteran's entitlement to service connection for hypertension, the Veteran was afforded a VA examination in July 2014 to determine whether he has hypertension, and if so, whether the hypertension is related in any way to his active duty service.  On examination, the VA examiner diagnosed current hypertension; however, did not provide any opinion as to whether the hypertension was sustained during service, or, was caused by or resulted from an injury, illness, or event that occurred during his active duty service.  Accordingly, the VA examiner's July 2014 opinion as to the Veteran's hypertension is incomplete.

Given the insufficiencies in the VA examiner's July 2014 and January 2015 opinions and rationale, the claims file should be provided to the same VA examiner who performed the July 2014 VA examination and January 2015 addendum opinion.  The examiner should be asked to review the claims file once again and to provide a new addendum report stating:  (1) whether the diagnosed COPD was caused by or resulted from vaccinations received by the Veteran during his active duty service, and (2) whether the diagnosed hypertension was sustained during his active duty service, or, was caused by or resulted from an injury, illness, or event that occurred during his active duty service.  If the same VA examiner is not available, then the file should be provided to a different examiner for an opinion, based on all of the evidence of record, as to the medical question posed above.  38 C.F.R. § 3.159(c)(4).

Prior to obtaining the addendum opinion requested above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his COPD and/or hypertension since January 2015.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for a lung disorder and for hypertension.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain an additional medical opinion as to whether COPD and hypertension diagnosed during his July 2014 VA examination is related in any way to his active duty service.  The Veteran should be advised that, should new VA examinations be necessary, it would remain his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his COPD and hypertension since January 2015.

2.  Make efforts to obtain the records for any medical treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the foregoing development has been performed to the extent possible, the claims file should be forwarded to the same VA examiner who performed the August 2014 VA examination of the Veteran's claimed lung disorder and hypertension.  The examiner should review the entire claims file, to include any newly obtained evidence, and provide opinions as to the following questions:

(a) is it at least as likely as not (a 50 percent probability or greater) that the Veteran's COPD was sustained initially during his active duty service?

(b) is it at least as likely as not that the Veteran's COPD was caused by or resulted from vaccinations received by the Veteran during service?

(c) is it at least as likely as not that the Veteran's hypertension was sustained initially during his active duty service?

(d) is it at least as likely as not that the Veteran's hypertension was caused by or resulted from an injury, illness, or event that occurred during his active duty service, to include in-service vaccinations?

For purposes of the requested opinions, the Board refers the examiner to the Veteran's in-service vaccination records and service treatment records, which are included in the claims file.

A complete rationale for all expressed opinions, which includes citation to any relevant facts, evidence, or medical principles, must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, she should expressly indicate this and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If the same VA examiner who performed the July 2014 VA examination is unavailable, then the file should be provided to another appropriate examiner for review.  If deemed necessary by the examiner, the Veteran should be arranged to undergo a new VA examination to explore the medical questions posed above.  All tests and studies deemed necessary by the examiner should be performed. 

A report of the new examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  After completion of the above development, the issues of the Veteran's entitlement to service connection for a lung disorder and for hypertension should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


